Citation Nr: 18100386
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-16 434
DATE:
	April 11, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	3
 
ORDER
Entitlement to a disability rating in excess of 10 percent for residuals of a left wrist fracture is denied.
FINDING OF FACT
The Veterans left wrist disability is primarily manifested by pain and limitation of motion; he is in receipt of the maximum schedular rating for his right wrist disability in the absence of ankylosis.
CONCLUSION OF LAW
The criteria for a disability rating in excess of 10 percent for the service-connected left wrist disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from April 1971 to July 1974 and from June 1975 to June 1979. 
The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board of Veterans Appeals (Board) in November 2017.  A transcript of the hearing is of record. 
The Board notes that the record contains a timely notice of disagreement to a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The RO has recognized this appeal by sending the Veteran a follow up letter explaining the next steps and entering it into VAs appeals locator system (VACOLS).  Hence, it is unnecessary to remand that appeal as a statement of the case from the RO is forthcoming.
The Board also notes that additional evidence related to the Veterans left wrist claim has been associated with the claims file following the most recent supplemental statement of the case, and that the Veteran has not waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  To the extent the additional evidence was submitted by the Veteran, no formal waiver of AOJ consideration is required, as the Veterans substantive appeal was received after February 2, 2013, and he has not expressly requested initial evidentiary review by the AOJ.  See Honoring Americas Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).
The Board recognizes that the Veterans attorney submitted records pertaining to a mental health disorder in February 2018.  The Veteran and his attorney are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  If the Veteran desires to file a claim related to a mental health disorder further action on his part is necessary.
Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran fractured his left wrist in service.  He was awarded service connection for the disability, evaluated as 10 percent disabling, in April 1975.  He asserts that the disability warrants a higher rating.  For the reasons that follow, the Board finds that an increased rating is not warranted. 
Disability ratings are determined by applying the criteria set forth in the VAs Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).
A disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
Disabilities of the wrist are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  The Board notes that the Veteran is right-hand dominant and, as such, his right wrist is considered the major joint for rating purposes.  Diagnostic Code 5214 provides for a 30 percent disability rating with favorable ankylosis in 20 to 30 degrees of dorsiflexion, a 40 percent disability for ankylosis in any other positions, except favorable, and a 50 percent disability rating for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  Diagnostic Code 5215 provides for a maximum 10 percent disability rating for dorsiflexion to less than 15 degrees or palmar flexion limited in line with the forearm.
As an initial matter, the Veteran is in receipt of the maximum schedular rating available under Diagnostic Code 5215.  As the maximum scheduler evaluation is in effect, no additional schedular discussion is necessary and discussion of 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca and Mitchell factors is moot.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995) (If the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable diagnostic code, further consideration of functional loss is not required).
Diagnostic Code 5214, however, allows for higher ratings for wrist limitation where ankylosis is shown.  VA examinations in May 2010 and April 2014 indicated dorsiflexion limited to no more than 50 degrees with no diminishment after repetitive use testing or reduction in muscle strength or atrophy.  Importantly, the examiners specifically noted no ankylosis.  While a private examination conducted in November 2017 does not contain results of range of motion testing, there is no indication of ankylosis.  VA and private treatment records during the period on appeal are not in conflict with the findings of the VA examiners.  Diagnostic Code 5214 is therefore also not applicable and a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a.
Based upon the above evidence of record, the Board finds a higher rating is not warranted for the Veterans left wrist disability.  Although the record reveals limitation of motion of the wrist, there is no evidence of ankylosis.  
The Board has considered whether there is any other basis for assigning a higher or separate rating but has found none.  The record does not include any medical evidence linking any left hand disability to the left wrist disability that would warrant a separate rating under the applicable diagnostic codes for evaluating limitation of motion of single or multiple digits of the hand.  See C.F.R. § 4.71a, Diagnostic Codes 5216-5230. 
In reaching this decision, the Board has considered the Veterans lay statements, including during his November 2017 hearing before the undersigned, and notes that he is competent to report his own observations with regard to the severity of his left wrist disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veterans statements regarding having pain and limitation of motion in his wrist to be credible, but they are not indicative of symptomatology that is more severe than that observed at his VA examinations and do not describe symptoms of ankylosis that would warrant a higher rating than is currently assigned.  Even if the Veteran were to demonstrate additional loss of motion due to pain or weakness, as the current 10 percent rating based on limitation of motion absent ankylosis is the highest available, there can be no higher rating assigned due to functional loss caused by pain.  See Johnston, 10 Vet. App. 84-85 (1997).
As the preponderance of the evidence is against a finding that a higher rating is warranted for the Veterans right wrist disability, the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
REMANDED ISSUES
Entitlement to a disability rating in excess of 10 percent for a deviated septum; entitlement to a disability rating in excess of 10 percent for headaches, residuals of a concussion; and entitlement to compensable disability rating for bilateral hearing loss are remanded for additional development.
The Board notes that the RO has assigned separate noncompensable evaluations for the Veterans service connected left and right ear hearing loss disabilities.  However, only an appeal as to the Veterans left ear hearing loss has been certified to the Board.  The record reflects that the Veteran filed a claim for increased disability ratings for his service-connected disabilities in December 2009; however, service connection was only in effect for left ear hearing loss at the time.  The Veterans left ear hearing loss claim was subsequently denied in June 2010.  In April 2014, the Veteran filed a timely substantive appeal to a March 2014 statement of the case.  Service connection for right ear hearing loss was eventually awarded by the RO in June 2014, and a supplemental statement of the case was then issued the following month which now addressed the Veterans hearing loss claim on a bilateral basis.  As such, the Board will address the matter of an increased rating for service-connected hearing loss on a bilateral basis. 
The Veteran underwent VA examinations for his bilateral hearing loss in April 2010 and May 2014.   At his November 2017 videoconference hearing before the undersigned, the Veteran asserted that his hearing loss had worsened.  Specifically, he stated that he was unable to hear someone sitting two feet away without his hearing aids.  Indeed, the Board notes that a September 2017 VA audiology treatment record notes the Veteran reporting a sudden change in his hearing the previous summer.  Moderately severe hearing loss was noted in the right ear, with severe to profound hearing loss in the left.  
As to the Veterans deviated septum, his last VA examination was in May 2010, where the Veteran was noted to have partial obstruction on both nasal passages, with no evidence of discharge, bleeding, crusting, or polyps.  A private treatment record dated November 2017 noted only complete obstruction on one side of the nasal septum.  However, the Veteran stated during his testimony later that month that he could not breathe at all through his nose, and instead had to breathe through his mouth.  He also reported sinus infections with purulent discharge occurring up to four times per year requiring antibiotics.  The Board also notes that a CT scan the previous August 2017 noted a polyp on the left sinus.  
As to his residuals of a concussion, the Veteran was last afforded a VA examination in February 2014.  A private treatment record dated November 2017 notes the Veteran having moderate problems with memory and attention.  His private physician noted the Veterans cognitive defects as a result of his in-service concussion were expected to progressively worsen.  At his hearing testimony later that month, in addition to describing memory problems the Veteran reported constant headaches, some days worse than others.
Thus, as the record reflects that the Veterans hearing loss, deviated septum, and concussion residuals may have increased in severity since the last VA examinations for these disabilities, the Board finds that new VA examinations are warranted to determine their current level of severity. 
 
The matters are REMANDED for the following actions:
1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  After completing the above, to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.
3.  Schedule the Veteran for a VA examination to determine the current severity of his deviated septum.  It is noted the Veteran reports an inability to breathe through his nose, sinus infections, and polyps.  It is requested that the examiner discuss these symptoms.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.
4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of the residuals of his in-service concussion, to include his reports of memory loss and constant headaches.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.  








(CONTINUED ON NEXT PAGE)
5.  After completing the above actions, and any other development deemed necessary, the AOJ should further adjudicate the Veterans claims for higher ratings for bilateral hearing loss, deviated septum, and concussion residuals.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

